Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-12 are pending. This application is a Continuation of 16/380919, now abandoned .   Claims 8-12 have been allowed if the 112 rejections are overcome.  
The previous 112 rejection as to basis for terms “the capsule” and casing has been  have been overcome by amendment.   The 112 rejection as to no basis in the specification has been overcome by amendment.  The further 112 rejections have been maintained.
Applicant’s terminal disclaimer has been received and approval is pending.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims (claim 1) now requires disposing the capsules within water dissolves the food grade exterior layer…. i. e. the capsules can dissolve at any time and temperature.   The specification discloses dissolving capsules in water at hot water temperatures.   The specification does not reasonably provide enablement for any and all temperatures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification discloses “heating to above the melting point” or “to dissolve at particular temperatures” (0032). No basis is seen for dissolving the capsules at  any and all temperatures.  
No basis is seen in the specification for any and all ingredients which make up the food grade exterior layer or protective layers as in claim 1, and in claim 8  the protective layer.  Page 1 of the specification discloses that paraffin was coated on the interior of the shell, gelatin was used for the ribbons (0014, 0031).   
Page 2 discloses that the capsule is submerged in hot water to melt the paraffin coating (0006, 0007, 0014, 0015).  
There is insufficient antecedent basis for the limitation of “the capsule” in the claims 1 , line 1.  
Claim 1 is confusing as it first recites an exterior layer, then an inner protective layer, then in paragraph 4 “a consumable substance …is disposed within the exterior layer and separated from the exterior layer by the inner protective layer.  This paragraph makes it seem like the consumable substance (CS) is disposed on the exterior layer.  Please clarify.  One could say “a CS disposed on interior layer”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  6 are rejected under 35 U.S.C. 103 as being unpatentable over Tandler et al. (2007/0053956) in view of Uhlemann et al. (2001/0021404).   
 Tandler et al. discloses a composition made to provide stimulants, nutrients and bioactive agents to aquatic animals (0063).  The composition contains three dissolvable components in airtight compartments with a different food product disposed in each compartment.  The product is made so that the product dissolves in water (0063, 0064, 0065).  Claim 1 differs from the reference in that a food grade protective layer is disposed on an interior surface of the food grade exterior layer, which is inert to a substance put within the exterior layer, and the exterior layer and inner protective  cover the consumable substance.    Tandler discloses providing a soluble outer protective layer 30 (0062).   Nutrients are disclosed which would be a consumable material which are protected by the  exterior layers and interior layer (fig. 1, item 10, (nutrients) and 2nd protective layer 26.  The nutrients have their own coating as in item 10.  So that item 10 (inner layer containing nutrients) is surrounded by 2nd protective layer 26, which is next to the outer protective layer 30.    Therefore, it would have been obvious to have an inner protective layer on the interior surface of the exterior layer as disclosed by Tandler et al.  Claim 1 has been amended to require that the melting temperature of the food grade inner protective layer is at a temperature to melt it.   Uhlemann et al. discloses encapsulated substances  where the encapsulated substance(ES)  have a core, one or more hydrophobic layers and a layer of modified cellulose which exhibits reversible gel formation when the temperature is increased ((0013 (Brief summary).  The encapsulated substance release the ingredients over a wide temperature range in an aqueous medium (abstract 0018).  The reference discloses that during the heating phase the temperatures below the melting range of the outer shell of fat containing the flavoring remains enclosed, and as the temperature increases further the outer hydrophobic shell melts when the melting temperature is reached, and during the cooling phase the layer of modified celluloses redissolves provided the temperature is still above the melting range of the inner hydrophobic layer, finally freeing the hydrophilic cores, which then dissolves in the aqueous matrix and releases the flavoring (0058).  Therefore, the casing (outer protective layer), dissolves in water (aqueous medium) at a melting temperature of the food grade inner protective layer when the inner protective dissolves.  Since, Tanner discloses  an inner layer and a protective layer, it would have been obvious to make a hydrophobic  layer as shown by Uhlemann et al. which dissolves  at a lower temperature of the layer of modified cellulose and at the same time is below the use temperature of the inner ingredients (0024) in order to release the inner consumable substances in to an aqueous material or water.  
Claim 2 requires that the consumable substance is a solid or a liquid.  The reference discloses bioactive agents which are seen as either solid or liquid (abstract).  
Claim 3 requires that the consumable substance (CS) is water based and mixes homogeneously with water.  Tandler et al. discloses that the inner capsules contain nutrients, vitamins and minerals.  Official notice is taken that such nutrients generally mix well with water.
Claim 4 requires a particular thickness in the wall of the shell.  The reference discloses a protective layer surrounding the food formulation, which can be from 10 to 1000 microns which is within the claimed range (0022)(0017).
Nothing is seen as in claim 6 that the exterior shell would not have been rugged enough for transportation.  

Claims 5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Tandler et al. IN VIEW OF Uhlemann et al. as applied to claims 1-4, 6 above, and further in view of Vilsteren et al. (US 6,290,988).
Claim 5 requires that there is a coating made of polyvinyl alcohol disposed on an interior surface of one of the dissolvable layers.  Vilsteren et al. discloses an encapsulated material which can be released during cooling.  The material is encapsulated in a layer of hydrophobic film forming material, and a layer having a low critical solution temperature (LCST).  The layer with the hydrophobic material is situated inside the layer having the LCST, and can be polyvinyl alcohol (abstract). The layer having the LCST can be further encapsulated with a hydrophobic layer such as a fat or paraffin ((para. 18, under Summary of the Invention).   As it was known to dispose a layer of hydrophobic film on the inside of the exterior film, it would have been obvious to insert a layer of hydrophobic film such as polyvinyl alcohol next to an exterior layer for the same function of protecting the inner layer of consumable material.    
Consumable materials can be mushrooms and green beans (and also colorants, antioxidants (para. 20 under Summary of the Invention) as in claim 7.
				ALLOWABLE SUBJECT MATTER 
and REASONS FOR ALLOWANCE
		Claims 8-12 are allowable over the prior art  if the 112 rejections are overcome, which does not disclose forming a protective layer on the interior surfaces of the ribbons, since the references do not disclose the use of ribbons of casing which would be formed by rollers to encapsulate the consumable substance.  

				      ARGUMENTS
	Applicant's arguments filed 2-1-21 have been fully considered but they are not persuasive.    Applicant argues that it has not been shown why food grade protective layer is inert to the substance put within the exterior layer.  The reference to Tandler discloses an outer layer and an inner layer.  Tandler discloses providing a soluble outer protective layer 30 (0062).   Nutrients are disclosed which would be a consumable material which are protected by the  exterior layers and interior layer (fig. 1, item 10, (nutrients) and 2nd protective layer 26.  The nutrients have their own coating as in item 10.  So that item 10 (inner layer containing nutrients) is surrounded by 2nd protective layer 26, which is next to the outer protective layer 30.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 11:00 to 5:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on Thursdays.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        HFH 2-25-2021